NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-0908-13T2


ADAM M. FINKEL, CATHERINE M.
KAVANAUGH and JAMES J. WULF,           APPROVED FOR PUBLICATION

     Plaintiffs-Appellants,               December 30, 2013

v.                                        APPELLATE DIVISION


TOWNSHIP COMMITTEE OF THE
TOWNSHIP OF HOPEWELL, and
PAULA SOLLAMI-COVELLO, in her
capacity as CLERK OF THE
COUNTY OF MERCER,

     Defendants-Respondents.
__________________________________

         Argued December 17, 2013 - Decided December 30, 2013

         Before Judges Messano, Sabatino, and Hayden.

         On appeal from the Superior Court of New
         Jersey, Law Division, Mercer County, Docket
         No. L-2115-13.

         Adam M. Finkel, appellant, argued the cause
         pro se.

         Catherine M. Kavanaugh, appellant pro se,
         and James J. Wulf, appellant pro se, join in
         the brief of Adam M. Finkel, appellant pro
         se.

         Steven P. Goodell argued the cause for
         respondent   Township   Committee  of   the
         Township of Hopewell (Herbert, Van Ness,
         Cayci & Goodell, attorneys; Mr. Goodell and
         Rachel U. Doobrajh, of counsel and on the
         brief).
            Joseph P. Blaney, Assistant County Counsel,
            argued   the  cause   for  respondent  Paula
            Sollami-Covello   (Arthur  R.   Sypek,  Jr.,
            Mercer County Counsel, attorney; Mr. Blaney
            and Mr. Sypek, on the brief).

            Robert T. Lougy, Assistant Attorney General,
            argued the cause for amicus curiae Attorney
            General of the State of New Jersey (John J.
            Hoffman, Acting Attorney General, attorney;
            George N. Cohen, Deputy Attorney General, on
            the brief).

    The opinion of the court was delivered by

SABATINO, J.A.D.

    This     appeal     involves   the       ambiguous    interrelationship         of

several    referendum    provisions      within    the    New    Jersey   election

statutes.    Specifically, we consider whether a proposed question

on a non-binding local referendum may be placed on a ballot when

the municipality has failed to submit the proposal to the county

clerk within 81 days before an election as required by N.J.S.A.

19:37-1,    but   has    submitted     the     proposal       within   the    65-day

deadline separately set forth in N.J.S.A. 19:37-2.                     As part of

our analysis, we also consider whether a governing body's non-

compliance    with      the   81-day     deadline        in    N.J.S.A.      19:37-1

conflicts with the local citizens' interests, as protected by

N.J.S.A. 19:37-1.1, in having sufficient time                     to react to a

referendum that has been proposed to be placed on the ballot.

    For the reasons that follow, we conclude that a governing

body's ballot submission must meet the separate deadlines of



                                         2                                   A-0908-13T2
both N.J.S.A. 19:37-1 and N.J.S.A. 19:37-2.                 Because the 81-day

deadline of N.J.S.A. 19:37-1 was not met here, we declare the

referendum at issue untimely and thus invalid.                   Consequently, we

reverse    the   trial       court's    order    holding    to     the    contrary.

Because the election has occurred and the governing body has

already acted on the policy question posed by the referendum, we

issue no other relief beyond our declaratory ruling.

                                          I.

      The case arises out of the Law Division's order denying

plaintiffs' request to declare invalid a non-binding referendum

question placed on the Hopewell Township ballot for the November

5, 2013 General Election.              The referendum sought the input of

Township voters on restricting the speed limit of a section of

Route 579 in the Township in front of the Bear Tavern Elementary

School.    That portion of Route 579, also known as Bear Tavern

Road, is currently owned and maintained by Mercer County.

      Plaintiffs      Adam    M.   Finkel,     Catherine    M.     Kavanaugh,    and

James J. Wulf are Township residents.               They have advocated for

the   Township   to    acquire     that   section   of     Route    579   from   the

County in order to reduce the speed limit by the elementary

school.1


1
  Without getting into all of the details here, evidently the
County took the position that it would not agree to a further
                                                   (continued)


                                          3                                A-0908-13T2
     On August 27, 2013, the Township's governing body submitted

a proposed non-binding referendum to the Mercer County Clerk for

inclusion on the General Election ballot for November 5, 2013.

The purpose of the referendum was to gauge local voter sentiment

about the potential acquisition of the roadway segment from the

County.

     The   referendum   question,       Resolution   #13-248,   read    as

follows:

           Shall the Township of Hopewell take over
           ownership, including maintenance, of a one
           and one-half mile section of Bear Tavern
           Road (County Route 579) between Jacobs Creek
           Road and Washington Crossing Road (County
           Route 546), which is currently owned and
           maintained by the County of Mercer, for the
           purpose of lowering the speed limit from 30
           mph to 25 mph, within the one-quarter mile
           school   zone  in   front   of  Bear   Tavern
           Elementary School during the approximately
           180 day school year for 12 hours on school
           days for an estimated average yearly cost
           for the first 15 years of $67,000 per year?

The accompanying interpretive statement2 read as follows:



(continued)
reduction of the speed limit unless the Township purchased and
agreed to maintain the pertinent stretch of Route 579.
2
   For consistency, we shall use the term "interpretive
statement,"   although   case  law has  previously   used   both
"interpretive    statement"   and  "interpretative    statement"
interchangeably. See, e.g., Bd. of Chosen Freeholders v. State,
159 N.J. 565, 582 (1999) (using "interpretative statement");
State v. Biegenwald, 126 N.J. 1, 95 (1991) (same).      But see
Cambria v. Soaries, 169 N.J. 1 (2000) (using "interpretive
                                                    (continued)


                                    4                            A-0908-13T2
         For 50 years, the speed limit on Bear Tavern
         Road (County Route 579) in front of Bear
         Tavern Elementary School was 50 mph.      In
         2012, at the request of Hopewell Township,
         the County of Mercer lowered the speed limit
         between Jacobs Creek Road and Washington
         Crossing Road (County Route 546) to 45 mph
         and, for the one-quarter mile in front of
         Bear Tavern Elementary School, to 30 mph.

         In   2013,   Mercer    County declined   the
         Township’s request to lower the speed limit
         in the school zone to 25 mph, but proposed
         the   following:    1)    the County   would
         reconsider lowering the speed limit in the
         school zone after one year following the
         Jacobs Creek Bridge being re-opened to
         traffic, which is anticipated to occur in
         2014; 2) the County would upgrade the
         current school zone warning flashers with
         driver feedback signs; 3) the County would
         enable local officials to operate these
         devices to better coincide with the school
         schedule.

         If Hopewell Township takes over ownership of
         the roadway, Mercer County would no longer
         be   responsible   for    any   further   costs
         associated   with   the    roadway,   including
         replacement of the road surface every 15
         years and maintenance, such as road repair,
         signs   and  winter    salting   and   plowing.
         Either way, Mercer County would retain
         ownership of Jacobs Creek Bridge and the
         intersection of Washington Crossing Road
         (County Route 546).

         A "yes" vote would tell the Township to take
         over the roadway.




(continued)
statement"); State v. Trump Hotels & Casino Resorts, 160 N.J.
505, 546 (1999) (same).



                               5                           A-0908-13T2
            A "no" vote would tell the Township do not
            take over the roadway.

      After receiving the Township's submission, the County Clerk

was advised of plaintiffs' objection to the inclusion of the

referendum    question    on    the     November     2013    General    Election

ballot.      Nevertheless,      the     County     Clerk    decided    under   the

circumstances to proceed with printing those ballots, including

the referendum and interpretive statement.

      Plaintiffs maintained that the governing body's submission

of   the   referendum    question      to    the   Mercer    County    Clerk   was

untimely under N.J.S.A. 19:37-1, as it was submitted only 70

days before the election.              Moreover, they contended that the

interpretive statement accompanying the referendum question was

misleading, and that the statement was unfairly worded to sway

voters to oppose it.

      N.J.S.A.   19:37-1,      which    has   been    amended    several    times

since its original enactment, currently reads:

            When the governing body of any municipality
            or of any county desires to ascertain the
            sentiment of the legal voters of the
            municipality or county upon any question or
            policy pertaining to the government or
            internal affairs thereof, and there is no
            other statute by which the sentiment can be
            ascertained  by   the  submission   of  such
            question to a vote of the electors in the
            municipality or county at any election to be
            held therein, the governing body may adopt
            at any regular meeting an ordinance or a
            resolution requesting the clerk of the



                                         6                               A-0908-13T2
            county to print upon the official ballots to
            be used at the next ensuing general election
            a certain proposition to be formulated and
            expressed in the ordinance or resolution in
            concise form.   Such request shall be filed
            with the clerk of the county not later than
            81 days previous to the election.

            [N.J.S.A. 19:37-1 (emphasis added).]

It is undisputed that the Township's submission of the ballot

question to the County Clerk occurred only 70 days before the

election    and    therefore     did    not    meet    this     specified     81-day

deadline.

    Defendants, the Township Committee and the Mercer County

Clerk,    contended      that   the    failure   to    adhere     to   the    81-day

deadline was inconsequential here because a certified copy of

the resolution was submitted to the County Clerk within the 65-

day time frame prescribed by N.J.S.A. 19:37-2.                    That statutory

provision,       which   likewise      has    been    amended    multiple       times

(albeit    not    always   at   the    same    time    as     N.J.S.A.   19:37-1),

presently reads as follows:

            If a copy of the ordinance or resolution
            certified by the clerk or secretary of the
            governing body of any such municipality or
            county is delivered to the county clerk not
            less than 65 days before any such general
            election, he shall cause it to be printed on
            each sample ballot and official ballot to be
            printed for or used in such municipality or
            county, as the case may be, at the next
            ensuing general election.

            [N.J.S.A. 19:37-2 (emphasis added).]



                                         7                                   A-0908-13T2
Defendants      maintained     that     compliance        with    N.J.S.A.       19:37-2

obviated any non-compliance with N.J.S.A. 19:37-1.                          In response,

plaintiffs asserted that such an interpretation rendered the 81-

day deadline in N.J.S.A. 19:37-1 meaningless.

       On    October    2,    2013,     plaintiffs,        then        represented       by

counsel,3 filed a complaint and order to show cause in the trial

court       against    defendants,          and   moved     for        a     preliminary

injunction.       By that point, however, the ballots had already

been printed.

       After    hearing      the    parties'      arguments,      the       trial     judge

issued an order and written opinion on October 21, 2013 denying

plaintiffs' request for injunctive relief.                  The judge determined

that    plaintiffs      had        failed    to   satisfy        the       criteria     for

injunctive relief under Crowe v. De Gioia, 90 N.J. 126, 132-34

(1982).      The judge found that (1) plaintiffs had failed to show

that they would suffer irreparable harm, particularly given the

non-binding nature of the referendum, (2) they would not likely

succeed on the merits of their case, and (3) the Township bore a

disproportionately        greater       burden      of    hardship          should     the

injunction be granted, as, among other things, it would deprive


3
  Plaintiffs are self-represented on appeal. None of them is an
attorney, although we note that one of them is a member of a law
school faculty.



                                            8                                    A-0908-13T2
Township Committee members of the "input and views of a broader

range of Township residents."

    On the point of plaintiffs' probability of success, the

judge concluded that the Township's non-compliance with the 81-

day submission deadline in N.J.S.A. 19:37-1 appeared to be of no

moment, because the Township had complied with the separate 65-

day deadline in N.J.S.A. 19:37-2.                  The judge found that "[u]nder

these   circumstances       .     .    .   the      County    Clerk      appropriately

determined to allow the question to remain on the ballot.                              This

is consistent with the case law most recently reaffirmed by the

New Jersey Supreme Court in [N.J.] Democratic Party v. Samson,

175 N.J. 178 (2002), that election laws are to be liberally

construed     to    allow   New       Jersey       [voters]       to   exercise    their

franchise     and   make    a     choice."           The    judge      added   that      he

"decline[d]    to    invalidate         the       ability    of    Hopewell    Township

voters to express their views on this important public question

solely on technical grounds, where the election officials have

determined that the issue should be placed on the ballot."

    The     judge    also   briefly        addressed        the    propriety      of    the

interpretive statement.               He concluded that "both the [ballot]

question    and     statement,         taken       together,       provide     Hopewell

Township voters with the essential background and facts to make

an informed decision."          The judge added that the chosen wording




                                              9                                A-0908-13T2
was "consistent with the requirements under Gormley v. Lan, 88
N.J. 26 (1981), in that the interpretive statement gets to the

heart of the matter as understood by those who are knowledgeable

about it."      Hence, the judge concluded that plaintiffs had not

shown a likelihood of success on the merits of their claims, and

he rejected their request for a preliminary injunction.

       Plaintiffs    promptly      filed    an    emergent      application      for

relief   with    this   court.       Recognizing        that    ballots    for   the

election had already been printed, plaintiffs did not seek that

they be changed or reprinted at that late hour.                     They instead

confined their prayer for emergent relief to a request that the

votes cast on the question not be tabulated.4                  Defendants opposed

the emergent application, urging that the court not interfere

with an ongoing election process.            At our request, the Attorney

General was invited to participate in the emergent application,

but he declined.

       Upon   considering    the    emergent      application,       a    two-judge

panel of this court issued an order on October 29, 2013, seven

days before the election, which denied plaintiffs' request for

injunctive relief.         We concluded that plaintiffs had failed to

show   that     allowing   the   ballots     to    be    counted     would    cause

4
  Plaintiffs specifically limited their emergent arguments to the
timeliness of the referendum, and did not seek review at that
time of the wording of the interpretive statement.



                                       10                                  A-0908-13T2
irreparable harm.5        We cautioned, however, that our decision to

allow the vote and the count to go forward would be "subject to

this court's ultimate plenary decision on the legal validity of

the referendum procedure."

     Our emergent order did indicate, however, that plaintiffs

had preliminarily shown a probability of success on the merits

of their argument that the referendum was invalid because of the

Township's failure to comply with the 81-day submission deadline

of N.J.S.A. 19:37-1.          We amplified that preliminary finding with

a tentative analysis of the text and legislative origins of the

statutory       provisions,      explaining      why       we   were   inclined     to

disagree with the trial judge's analysis.                   Given the limited and

expedited       nature   of    the    parties'       emergent     submissions,      we

reserved    a    final   determination          on   the    issues     of   statutory

interpretation for further briefing and plenary consideration

after the election.           We also specifically requested the Attorney

General     to    participate        in   the    post-election         briefing,    in

recognition of his roles as the sole legal advisor to State

government, N.J.S.A. 52:17A-4(e), and in the enforcement of New

Jersey election laws.           We established a briefing schedule and a

peremptory oral argument date of December 17.

5
  We also questioned whether, as a practical matter, it was even
feasible to prevent the ballots cast at voting machines from
being tallied automatically.



                                          11                                 A-0908-13T2
       Plaintiffs did not seek emergent relief from the Supreme

Court.    Hence, the election went forward on November 5, with the

Township voters casting ballots on the referendum and guided by

the    accompanying         interpretive      statement.      According         to    the

official tally, 4,237 residents of the Township voted "no" on

the referendum question, while 1,534 "yes" voters supported it.

       Several weeks later, plaintiffs filed a motion with this

court advising that the Township Committee imminently expected

to    decide   at    its     next    meeting      on   November    25    whether      the

Township ought to take over the ownership and maintenance of the

subject portion of Route 579.6               Plaintiffs requested us to enjoin

the Township Committee from deciding the substance of the matter

until this appeal was decided.                    By that point, the Attorney

General    had      filed    an     amicus    letter-brief    with       this    court,

requesting that we dismiss plaintiffs' appeal as moot because

the election was over.

       In a three-judge order issued on November 25, 2013, we

denied    plaintiffs'          application        to    restrain        the   Township

Committee from acting.            Our order recited in relevant part:

6
  At oral argument before us, counsel for the Township and the
County acknowledged that, as of November 25, there was no
specific deadline looming on the road acquisition issue, or any
pending post-election change in composition of the governing
body, which made it necessary or urgent for the Township to act
on the roadway matter before the oral argument in this appeal
scheduled for December 17.



                                             12                                 A-0908-13T2
              Plaintiff[s']   application   for    injunctive
              relief against the Township is denied.
              Regardless of the referendum's validity or
              invalidity under the applicable statutes, it
              was non-binding in nature, being only "an
              expression of sentiment by the voters, to be
              followed or disregarded by the governing
              body in its discretion."    N.J.S.A. 19:37-4.
              Consequently, we have no reason to interfere
              with the governing body's apparent plan to
              proceed with decision-making on the subject
              matter   of   the  referendum,    despite   the
              pendency of this appeal.

Our   order    further      instructed   the    parties     to   be    prepared   to

address, in addition to the merits of the statutory issues,

whether the issues of statutory construction were "'capable of

repetition,      yet   evading      review,'"     in    light     of    the   short

timelines set forth in N.J.S.A. 19:37-1 and -2.                       Roe v. Wade,

410 U.S. 113, 125, 93 S. Ct. 705, 713, 35 L. Ed. 2d 147, 161

(1973)   (quoting      S.   Pac.   Terminal    Co.     v.   Interstate    Commerce

Comm'n, 219 U.S. 498, 515, 31 S. Ct. 279, 283, 55 L. Ed. 310,

316 (1911)).       Again, plaintiffs did not seek emergent relief

from the Supreme Court.

      At the subsequent Township Committee meeting on the evening

of November 25,7 four of the five Committee members voted against

the Township taking ownership of the subject portion of Route

579 from Mercer County.            This decision was consistent with the


7
  We presume that the parties and counsel had received a copy of
our order issued earlier that day.



                                         13                                A-0908-13T2
apparent will of the majority of the voters who had cast ballots

on the non-binding referendum.

       The Township and the County Clerk now argue that because

the    election      is   over      and     the    Township's      governing      body    had

rejected the roadway acquisition, there is no reason for this

court to consider this matter any further.                          Defendants join in

the Attorney General's request that we dismiss the appeal as

moot,    and    that      we   leave      unresolved       the    issues    of    statutory

interpretation presented under N.J.S.A. 19:37-1 and -2.

       Plaintiffs,        however,        urge    that     we    reject    the   claims    of

mootness       and    reach     the    merits       of     the    statutory      issues    of

timeliness.          They also now seek review of the trial court's

decision sustaining the wording of the interpretive statement.

Plaintiffs request that we declare the referendum invalid.                               They

also    ask    that    we      go   further       and    order    that    the    matter    be

presented again to the Township voters in the next election with

a     differently-worded            referendum      and     interpretive         statement.

Finally, plaintiffs seek recovery from defendants of the counsel

fees they expended in the trial court.

                                              II.

                                              A.

       We first address the question of mootness.                               Despite the

fact    that    the    election        is    over    and    the    governing      body    has




                                              14                                    A-0908-13T2
rejected the roadway acquisition, we decline the invitation to

dismiss the appeal for several reasons.

      The courts of our State are not bound by the strict "case

or controversy" requirement that Article III, Section 2, of the

United   States       Constitution       imposes    on     federal   courts.        See

Salorio v. Glaser, 82 N.J. 482, 490-91, appeal dismissed and

cert. den., 449 U.S. 804, 101 S. Ct. 49, 66 L. Ed. 2d 7 (1980);

Crescent Park Tenants Ass'n v. Realty Equities Corp. of N.Y., 58
N.J. 98, 107-08 (1971).           Even so, our courts often decline to

review   legal       questions    that    have     become    academic       prior   to

judicial scrutiny, out of reluctance to render a decision in the

abstract on such moot issues and a related desire to conserve

judicial resources.           See, e.g., Oxfeld v. N.J. State Bd. of

Educ., 68 N.J. 301, 303-04 (1975); Sente v. Mayor & Mun. Council

of   Clifton,    66 N.J. 204,   205       (1974);   Handabaka     v.    Div.   of

Consumer Affairs, 167 N.J. Super. 12, 14 (App. Div. 1979).

      From time to time our courts have exercised the discretion

to   decide     an    otherwise    moot    case     that    presents    issues       of

significant public importance, or which stem from a controversy

"capable of repetition, yet evading review" because of the short

duration of any single plaintiff's interest.                  In re Conroy, 190
N.J. Super. 453, 459 (App. Div. 1983) (citations omitted), rev'd

on other grounds, 98 N.J. 321 (1985); see also Roe v. Wade,




                                          15                                 A-0908-13T2
supra, 410 U.S. at 125, 93 S. Ct. at 713, 35 L. Ed. 2d at 161.

We will typically do so when the matter evading review poses a

significant    public   question       or      affects      a    significant      public

interest.     See, e.g., Guttenberg Sav. & Loan Ass'n v. Rivera, 85
N.J. 617, 622-23 (1981); Dunellen Bd. of Educ. v. Dunellen Educ.

Ass'n, 64 N.J. 17, 22 (1973); John F. Kennedy Mem'l Hosp. v.

Heston, 58 N.J. 576, 579 (1971); E. Brunswick Twp. Educ. Bd. v.

E. Brunswick Twp. Council, 48 N.J. 94, 109 (1966).

       The appeal before us presents a significant public question

and affects a matter of clear public interest.                       Objectively and

realistically considered, the matter is also very capable of

repetition but evading review.             The public question involves the

proper   interpretation       of    the     election        laws    that   have      been

enacted by our Legislature.            Those election laws affect all 21

counties and the more than 500 municipalities in New Jersey, as

well   as   the    millions    of    voters      who       reside    in    our    State.

Although     the   referenda       presented         to    the   voters    under       the

provisions    in   N.J.S.A.    19:37-1         and    -2   are     non-binding,      such

propositions nonetheless involve electoral processes that are at

the core of our democracy.            We do not minimize the issues and

interests here as mere technical niceties that are purely of

academic concern to political junkies and political scientists.




                                          16                                     A-0908-13T2
Instead,     the    issues     involve       the     important      fundamentals            of

carrying out a proper election.

      The    specific       questions       posed    here,    concerning         how       the

deadlines     set    forth    in     N.J.S.A.       19:37-1   and     -2    are       to    be

sensibly     harmonized       and     administered,       are    also      of     a    kind

"capable of repetition, yet evading review."                     That is because of

the tight deadlines involved and the inherent non-binding nature

of the referenda.       For example, where, as here, a governing body

has missed the 81-day submission deadline under N.J.S.A. 19:37-1

and instead waits until or before the 65-day deadline set forth

in N.J.S.A. 19:37-2 to submit the proposed referendum to the

county     clerk,    there    is     precious       little    time    for       concerned

citizens to discover the problem, to mount a challenge in court,

and   to    litigate    the    case    to    a   successful      conclusion           before

reaching the 50-day deadline for finalizing the ballots for the

printers.     See N.J.S.A. 19:14-1.

      If    the    matter    takes    longer       than   that   to   litigate,            the

challengers will inevitably be told by the defendants that it is

too late to grant them any relief.                  They are also apt to be told

that their concerns do not matter because the referendum is non-

binding in any case, such that the governing body does not have

to pay attention to the citizens' vote on it.




                                            17                                    A-0908-13T2
    Such a laissez-faire attitude must be rejected.                    If it were

to prevail, our courts would rarely have reason to hear cases

involving   non-binding      referenda       and    the   compliance     of    those

propositions with the election laws.               To the contrary, there are

several reported cases where our courts have ruled on legal

issues implicated by non-binding referenda.                See, e.g., State v.

Bergen Cnty. Bd. of Chosen Freeholders, 121 N.J. 255 (1990)

(considering    the   propriety    of        a     referendum    question      under

N.J.S.A.    19:37-1   that    sought     voter       approval     to   take    legal

action); Bd. of Chosen Freeholders v. Szaferman, 117 N.J. 94

(1989) (considering the merits of the appellants' case, which

sought a declaratory judgment as to whether certain activities

qualified as "government or internal affairs," as required under

N.J.S.A. 19:37-1); Borough of Bogota v. Donovan, 388 N.J. Super.
248 (App. Div. 2006) (holding the particular referendum question

under N.J.S.A. 19:37-1 to be improper).

    As we show in Part II(B), infra, the provisions within

N.J.S.A.    19:37-1   and    -2   and        the    related     provision     within

N.J.S.A. 19:37-1.1 have a murky interrelationship and lineage.

Defendants and the Attorney General have acknowledged that the

statutes on their face are confusing and difficult to harmonize.

Hence, the judiciary can provide a useful function in attempting




                                        18                                  A-0908-13T2
to clarify for the future what the statutes mean, and how they

relate to one another.

      A suitable means for attaining such clarity is through a

declaratory      judgment.         See     N.J.S.A.        2A:16-50          to    -62.      The

remedial purpose of the Declaratory Judgment Act is "to settle

and afford relief from uncertainty and insecurity with respect

to rights, status and other legal relations."                                N.J.S.A. 2A:16-

51.   "The Act merely broadens the rationale of remedies long

cognizable in equity, such as those 'to settle doubts about the

construction of a will . . . ; or . . . to quiet title, or a

bill of peace.'"             N.J. Turnpike Auth. v. Parsons, 3 N.J. 235,

239-40 (1949) (quoting In re Van Syckle, 118 N.J.L. 578, 580 (E.

& A. 1937)).          To serve these ends, the Act provides that "[a]ll

courts of record in this [S]tate shall . . . have power to

declare    rights,       status      and    other       legal       relations,"       N.J.S.A.

2A:16-52,       and    particularly         to        determine       "any        question    of

construction      or    validity         arising      under     .    .   .    [a]    statute,"

N.J.S.A. 2A:16-53.

      To   be    sure,       the   remedy        of    a   declaratory            judgment    is

"circumscribed          by     the       salutary          qualification            that     the

jurisdiction of the courts may not be invoked in the absence of

an actual controversy."              Parsons, supra, 3 N.J. at 240.                        Here,

such an ongoing controversy persists, even though the voters




                                             19                                       A-0908-13T2
have voted and the Township officials have decided, at least for

the time being, that they do not want to acquire the roadway.

Despite their lack of success at the polls and in town hall,

plaintiffs have not abandoned their cause.                  They expeditiously

sought and obtained a ruling on the legal issues before the

election, and they now want our plenary appellate review of that

ruling to determine whether it was sound.

    We believe that it is eminently in the interests of justice

to complete that process of judicial review, having gained the

benefit   of    the   additional    briefing       and    the   thoughtful     oral

advocacy of the parties and counsel.                We therefore decline to

dismiss the appeal as moot.

                                        B.

    As we have stated, the pivotal issue before us concerns the

interplay      between   the   81-day        submission    deadline   currently

expressed      in   N.J.S.A.   19:37-1       and   the    65-day   deadline       in

N.J.S.A. 19:37-2.        The issue, in essence, is whether the 81-day

deadline can be ignored as long as the 65-day deadline is met.

Although these statutes have been mentioned at times in reported

cases, the precise question before us has yet to be resolved.

    In      undertaking    the     statutory       analysis,     several      well-

established principles guide us.               "The Legislature's intent is

the paramount goal when interpreting a statute and, generally,




                                        20                                 A-0908-13T2
the best indicator of that intent is the statutory language."

DiProspero v. Penn, 183 N.J. 477, 492 (2005) (citing Frugis v.

Bracigliano, 177 N.J. 250, 280 (2003)); Klumb v. Bd. of Educ. of

Manalapan-Englishtown Reg'l High Sch. Dist., 199 N.J. 14, 23

(2009) ("When interpreting a statute, our main objective is to

further the Legislature's intent.").

       Words contained within the statute should be given their

plain meanings and "read in context with related provisions so

as to give sense to the legislation as a whole."                         DiProspero,

supra, 183 N.J. at 492; see also N.J.S.A. 1:1–1 (stating that a

"statute is to be given its plain meaning, unless inconsistent

with the manifest intent of the [L]egislature or unless another

or     different       meaning      is   expressly        indicated");      Soto    v.

Scaringelli, 189 N.J. 558, 569 (2007).                    In cases where varying

interpretations         of    the   plain      language     in    the   statute    are

plausible,      the    court    should   look     to   judicial     interpretation,

rules of construction, or extrinsic matters.                      Bubis v. Kassin,

184 N.J. 612, 626 (2005); see also Bergen Commercial Bank v.

Sisler, 157 N.J. 188, 202 (1999).

       Moreover, when reviewing two separate but related statutes,

"the    goal    is     to    harmonize   the     statutes    in    light    of    their

purposes," Am. Fire & Cas. Co. v. N.J. Div. of Taxation, 189
N.J. 65,    79-80    (2006),     to   give    effect    to    the    Legislature's




                                            21                               A-0908-13T2
intent as evidenced by its "language[,] . . . the policy behind

it, concepts of reasonableness and legislative history," Johnson

Mach. Co. v. Manville Sales Corp., 248 N.J. Super. 285, 303-04

(App. Div. 1991) (citing Monmouth Cnty. v. Wissell, 68 N.J. 35

(1975)).      Therefore, a reviewing court should assume that the

Legislature       did      not   use   "any     unnecessary      or   meaningless

language," Patel v. N.J. Motor Vehicle Comm'n, 200 N.J. 413,

418-19 (2009), and should instead "try to give effect to every

word of [a] statute . . . [rather than] construe [a] statute to

render part of it superfluous," Med. Soc'y of N.J. v. N.J. Dep't

of Law & Pub. Safety, Div. of Consumer Affairs, 120 N.J. 18, 26-

27 (1990) (citations omitted).               "We must presume that every word

in   a    statute    has    meaning    and    is   not    mere   surplusage,   and

therefore we must give those words effect and not render them a

nullity."        In re Attorney General's "Directive on Exit Polling:

Media & Non-Partisan Public Interest Groups", 200 N.J. 283, 297-

98 (2009).

         Our courts previously considered aspects of N.J.S.A. 19:37-

1 in Camden County Board of Chosen Freeholders v. Camden County

Clerk, 193 N.J. Super. 100 (Law Div.), aff'd, 193 N.J. Super.
111 (App. Div. 1983).            In that case, the trial court declared

untimely     a    non-binding     referendum       that   the    freeholders   had

submitted to the county clerk 48 days before a general election.




                                         22                              A-0908-13T2
Id.    at    108-09.         At    the     time,      the    applicable          provision        in

N.J.S.A.      19:37-1      had     prescribed         that    the    referendum         must      be

filed with the county clerk within 60 days of the election.

Ibid.       Because of the untimeliness, the trial court declared the

referendum invalid.               Ibid.    The court rejected the freeholders'

argument       that    the        deadline       in    N.J.S.A.          19:37-1       could       be

judicially         relaxed,       noting     that      the       statute    used       the     term

"shall," which commonly signifies a mandatory construction.                                       Id.

at    109    (noting    that       a    "permissive         construction         [of    N.J.S.A.

19:37-1] would defeat the legislative mandate").                                   On further

review,      we    summarily       affirmed,          expressly      adopting       the       trial

court's reasoning to declare the referendum invalid "because the

60-day      filing    requirement          of    N.J.S.A.        19:37-1     was       not    met."

Camden Freeholders, supra, 193 N.J. Super. at 112.

       Here,       defendants          suggest       that    the        Camden     Freeholders

opinions are not of significance, as those cases did not address

an    argument      that    a     timely    submission           under     N.J.S.A.      19:37-2

cured any untimeliness under N.J.S.A. 19:37-1.                              As of the time

that the Camden Freeholders cases were decided in 1983, the

deadline      in    N.J.S.A.       19:37-2       (then      60    days)     happened         to    be

coextensive with the deadline in N.J.S.A. 19:37-1 (also then 60

days).       Defense       counsel        argue       that       this     means        that       the

freeholders' resolution was improper, implicitly under N.J.S.A.




                                                23                                       A-0908-13T2
19:37-2 as well as under N.J.S.A. 19:37-1, because it failed to

meet both submission deadlines.

      When    the   statutes   were    amended     in   1985   after   the   1983

Camden   Freeholders       litigation,    the    Legislature    increased     the

time frame in N.J.S.A. 19:37-1 from 60 days to 74 days, while

the   time    frame   in    N.J.S.A.     19:37-2    remained     at    60    days.

Thereafter, when the statutes were most recently amended again

in 2011, the time frame in N.J.S.A. 19:37-1 was increased from

74 days to 81 days, while the time frame in N.J.S.A. 19:37-2 was

increased from 60 days to 65 days.

      We further note that historically, even prior to 1983, the

deadlines in the two provisions have sometimes been coextensive,

and   other   times   different.         Indeed,   when   the   statutes     were

apparently first enacted in 1920, the antecedent to N.J.S.A.

19:37-1 did not specify a deadline,8 while the related antecedent

to N.J.S.A. 19:37-2 specified a 30-day deadline.9

      Our review of the legislative history has identified no

explicit reasons for this uneven pattern of deadline changes.

8
  The Legislature amended N.J.S.A. 19:37-1 in 1942 to provide 40
days; in 1967 to provide 60 days; in 1985 to provide 74 days;
and most recently in 2011 to provide 81 days.
9
  The Legislature amended N.J.S.A. 19:37-2 in 1947 (curiously,
not 1942) to provide for 40 days; in 1971 (curiously, not 1967)
to provide 60 days; and most recently in 2011 to provide for 65
days.   There was no companion amendment to N.J.S.A. 19:37-2 in
1985, when the time frame in N.J.S.A. 19:37-1 was increased.



                                       24                               A-0908-13T2
Even so, we must ultimately consider the statutes as they are

currently worded.

    As     we    have       already    noted,      "[i]t    is       a    cardinal    rule      of

statutory       construction       that     full    effect       should       be    given,      if

possible, to every word of a statute.                      We cannot assume that the

Legislature used meaningless language."                     Gabin v. Skyline Cabana

Club, Inc., 54 N.J. 550, 555 (1969) (citations omitted); see

also McGann v. Clerk of Jersey City, 167 N.J. 311, 321 (2001).

If, as defendants essentially argue, a governing body can bypass

the 81-day deadline in N.J.S.A. 19:37-1 by simply providing the

county clerk with a certified resolution under N.J.S.A. 19:37-2

within that separate provision's 65-day deadline, the deadline

in the former becomes superfluous.                  That cannot be so.

    Although          the    underlying     legislative          intent       has    not     been

expressed       in    the     clearest      manner,        the       present       wording      of

N.J.S.A. 19:37-1 and N.J.S.A. 19:37-2 most logically appears to

provide for a two-step process:                     first, the governing body's

"request" under subsection 1, either through the adoption of a

resolution       or   an     ordinance,     to     include       a       referendum    on    the

ballot,    followed         by   the   submission      under         subsection       2    of    a

certified resolution containing the ballot question.

    In between those two events, a citizen's petition under

N.J.S.A.     19:37-1.1           may   be    presented.              That    provision          in




                                             25                                       A-0908-13T2
subsection 1.1, which was originally enacted in 1967, currently

reads as follows:

          Whenever a governing body of a municipality
          has adopted an ordinance or resolution
          pursuant to section 19:37-1 of the Revised
          Statutes, upon the presentation to the
          governing body of such municipality of a
          petition signed by 10% or more of the voters
          registered and qualified to vote at the last
          general    election   in   such   municipality,
          requesting    the   governing   body   of  such
          municipality to ascertain the sentiment of
          the legal voters of the municipality upon
          any question or policy pertaining to the
          government or internal affairs thereof that
          is reasonably related to any proposition
          formulated and expressed in such ordinance
          or resolution, such governing body of the
          municipality shall thereupon adopt at its
          next    regular    meeting[10]  following   the
          presentation of such petition a resolution
          requesting the clerk of the county to print
          upon the official ballots to be used at the
          next ensuing general election a certain
          proposition as formulated and expressed in
          the petition.     Such request shall be filed
          with the clerk of the county not later than
          the 67th day previous to the election.

          [(Emphasis added).]

      Notably,   the   Legislative    Statement   that   accompanied

Assembly Bill No. 840, which later became L. 1967, c. 101 and

the   original   version   of   N.J.S.A.   19:37-1.1,    stated    the

following:


10
   We make no comment on whether the time frame in N.J.S.A.
19:37-1.1   can  feasibly   accommodate  consideration at the
governing body's "next regular meeting."



                                 26                          A-0908-13T2
          At present the election law makes no
          provision for nonbinding referendum at the
          request of citizens of a municipality. This
          bill will correct the omission by providing
          a means by which citizens of a municipality
          may compel a governing body to submit to
          public referendum questions alternate or
          related to those proposed for nonbinding
          referendum by the governing body.    The bill
          also affords adequate time for such citizen
          action following the adoption of such a
          resolution or ordinance by the municipality.

          [(Emphasis added).]

    Since       its     enactment    in    1967,     N.J.S.A.       19:37-1.1       has

consistently provided for a time interval of at least two weeks

between   the        governing   body's        passage   of    an    ordinance       or

referendum   proposing       a   non-binding       referendum       under   N.J.S.A.

19:37-1, and the deadline for ten percent of the local voters to

present and obtain the governing body's approval of a petition

advocating      an     alternative    referendum         text.        During      that

interval, concerned members of the public, having been formally

apprised by the resolution or ordinance that a referendum is

looming, can undertake steps to gather signatures on a petition

seeking a revised or competing approach.                      N.J.S.A. 19:37-1.1.

Even without pursuing such a petition, voters made aware of the

referendum      proposal     might        choose    to    lobby       their      local




                                          27                                  A-0908-13T2
representatives to either withdraw or alter the proposal before

it goes on the ballot.11

     The 81-day deadline of N.J.S.A. 19:37-1 therefore serves an

important     notice    function,    whether        it   triggers   a     responsive

petition    under      N.J.S.A.    19:37-1.1        or   simply   informal     local

dialogue before the referendum goes forward.                      See Borough of

Eatontown v. Danskin, 121 N.J. Super. 68, 76 (Law Div. 1972)

(discussing     the    interplay    of    N.J.S.A.       19:37-1    and     N.J.S.A.

19:37-1.1     in    further   detail,         and    explaining     the     two-step

process).12     The Legislature's stated objective under N.J.S.A.


11
   Defendants argue that we should not consider the impact of
N.J.S.A. 19:37-1.1 because plaintiffs in this case did not
present a petition to the Township after they learned of the
proposed referendum.    Whether or not that occurred here is
unimportant to our endeavor to construe the related statutes as
a whole.   It is also worth noting that the proposed referendum
in this case was not issued until the 70th day before the
election.   By that point, eleven days of the minimum fourteen-
day interval between the 81-day deadline of N.J.S.A. 19:37-1 and
the 67-day deadline of N.J.S.A. 19:37-1.1 had already been used
up. That left potential challengers only three scant remaining
days to gather the necessary signatures, obtain the governing
body's assent at its next regular meeting, and file the
alternative resolution with the county clerk.
12
  In Danskin, the court upheld a county clerk's refusal to place
on the ballot a non-binding resolution that had been issued too
late by the municipality's governing body, after the then-
applicable deadline in N.J.S.A. 19:37-1 had already expired.
Danskin, supra, 121 N.J. Super. at 78. The proposed resolution
had been generated after a petition supporting the ballot
measure had been submitted by local voters under N.J.S.A. 19:37-
1.1.   Id. at 71-73.   The court declined to allow the untimely
item to be placed on the ballot, rejecting the municipality's
                                                     (continued)


                                         28                                 A-0908-13T2
19:37-1.1 to provide "adequate time for . . . citizen action

following the adoption of . . . a resolution or ordinance by the

municipality"       proposing      a    non-binding        referendum    would       be

squelched if a town simply could skip the 81-day deadline and

wait    until     the   65-day    submission        date    provided     for    under

N.J.S.A. 19:37-2.

       In fact, under the current statutory timetable, the 67-day

deadline    for    a    citizens'      petition     under    N.J.S.A.     19:37-1.1

clearly     precedes     the   65-day      deadline    for        submission    of    a

governing    body's     proposed       referendum    under    N.J.S.A.       19:37-2.

Although there appears to be no express legislative statement on

this aspect, it stands to reason that the current two-day gap

between the 67th and 65th days has been designed to allow for at

least a brief period for the referendum language advocated in a

citizens'    petition     to     potentially      displace     the    text     of    the

proposed    referendum     initially      crafted     by    the    governing    body.

This also supports our interpretation that the deadlines within

the present statutory scheme must all be scrupulously honored.




(continued)
claim of "substantial compliance."       Id. at 74-77.       Upon
examining the legislative history of the provisions at issue,
the court decided that the deadline expressed in N.J.S.A. 19:37-
1 was mandatory, and had to be strictly enforced. Id. at 77-78.
The same kind of strict enforcement is warranted in this case.



                                          29                                 A-0908-13T2
       We do not find the enforcement of the deadline in N.J.S.A.

19:37-1 would unduly "deprive voters of their franchise or . . .

render an election void for technical reasons."                              Kilmurray v.

Gilfert, 10 N.J. 435, 440 (1952).                       As our foregoing discussion

of    the     interplay     of    N.J.S.A.       19:37-1       and   N.J.S.A.    19:37-1.1

showed, adherence to the 81-day deadline actually protects the

citizenry and promotes the opportunity for voters to respond

effectively to a proposed referendum.

       The Attorney General suggests that, if we deem it prudent

to reach the merits, we should construe the deadline in N.J.S.A.

19:37-1 as regulating only municipalities, while the deadline in

N.J.S.A. 19:37-2 regulates solely the county clerks.                               With all

due   respect,       we    fail     to    see    how    that    suggestion      solves    the

problem before us.               No matter who is the relevant governmental

"actor" within each provision, the critical question remains the

same:       is a referendum valid when it has not been submitted in

compliance with the 81-day deadline in N.J.S.A. 19:37-1?                              We are

satisfied that the most logical answer to that question is no.

If,     for    some       reason,        the    Legislature       disagrees      with     our

construction, it can revise the statutes, as it has many times

in the past.

       For     these      many    reasons,       we     reverse      the   trial    court's

decision       and   declare      that     the       referendum      was   untimely     under




                                                30                                 A-0908-13T2
N.J.S.A.      19:37-1    and    therefore      invalid.           Having    made     that

declaration of invalidity, there is no reason for us to reach

plaintiffs' separate claim of invalidity based upon the language

of the interpretive statement.

                                          C.

       We   perceive     no    reason    to    go     beyond      a    declaration      of

invalidity as a remedy in this case.                    We decline to order a

prospective injunction or any other extraordinary measure.                             The

election is over, the governing body has made its decision about

the road, and there is no purpose in doing more in this opinion

than   to     clarify   what    the     statutes      mean     and     to   apply    them

faithfully to the facts before us.                  There is no basis to award

plaintiffs     counsel    fees    under       Title   19,    or       otherwise.       Cf.

N.J.S.A. 19:31-29(d) (permitting reasonable attorney fees and

costs upon violations of specific provisions contained within

the     subsection,       inapplicable          here,        related        to      voter

registration); N.J.S.A. 19:44A-22.1 (permitting fees and costs

in    cases    where    the    court    determines      that      applications         for

injunctive relief in certain violations of campaign contribution

laws, also inapplicable here, are frivolous).

       There is also no need to penalize or excoriate defendants,

as the record contains no competent proof that they missed or

misapplied the 81-day deadline because of some illicit scheme to




                                          31                                     A-0908-13T2
evade the election laws.            We recognize that, until this appeal

was decided, the relationship between the statutory deadlines

was unclear.       The absence of clarifying precedent until today

could easily have contributed to that uncertainty.

    We are mindful that a declaratory ruling may be perceived

by plaintiffs to be a Pyrrhic victory, as they may well have

hoped   for   a    more    ambitious    remedy.      Even      so,   their    legal

position      about       the     referendum's    untimeliness        has     been

vindicated, and that is no small achievement.

    Whether the speed limit in front of this elementary school

is ever further reduced is a topic well beyond the scope of this

lawsuit.      We   leave    any    future    discussion   or    action   on   that

subject to the arena of local politics and public discourse,

having discharged our limited but essential function of judicial

review and statutory construction.

    Reversed.




                                        32                               A-0908-13T2